       Case 3:15-cv-02281-WHA Document 371 Filed 04/09/21 Page 1 of 2




                   UNITED STATES COURT OF APPEALS                      FILED
                          FOR THE NINTH CIRCUIT                         APR 8 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
TOTAL RECALL TECHNOLOGIES,                    No.    21-15590

               Plaintiff-Appellee,            D.C. No. 3:15-cv-02281-WHA
                                              Northern District of California,
 v.                                           San Francisco

PALMER LUCKEY; FACEBOOK                       ORDER
TECHNOLOGIES, LLC,

               Defendants-Appellants.


TOTAL RECALL TECHNOLOGIES,                    No.    21-15609

               Plaintiff-Appellee,            D.C. No. 3:15-cv-02281-WHA
                                              Northern District of California,
 v.                                           San Francisco

FACEBOOK TECHNOLOGIES, LLC,

               Defendant-Appellant,

and

PALMER LUCKEY,

               Defendant.

Before: CLIFTON and MURGUIA, Circuit Judges.

      Appeal Nos. 21-15590 and 21-15609 are consolidated.

      The court has received the emergency motions for a stay pending appeal

filed on April 2, 2021, in No. 21-15590, and on April 7, 2021, in No. 21-15609.

SZ/MOATT
        Case 3:15-cv-02281-WHA Document 371 Filed 04/09/21 Page 2 of 2




        We grant a temporary stay of the district court’s March 25, 2021 order

pending this court’s decision on the emergency motions.

        Appellee’s consolidated response to these motions is due by 5 p.m. Pacific

Time on April 12, 2021. The replies are due by 5 p.m. Pacific Time on April 14,

2021.

        The briefing schedule established on April 2, 2021, in appeal No. 21-15590,

shall govern these consolidated appeals.




SZ/MOATT                                   2                                 21-15590
